Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of July 7, 2021 has been received and entered.  With the entry of the amendment, claims 2, 8, 9 and 15 are canceled, and claims 1, 3-7 and 10-14 are pending for examination.

Drawings
The replacement drawing was received on June 11, 2020.  The drawing is approved.

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the cancelation of claim 2.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2003-277942 (hereinafter ‘942), as evidenced by EITHER  Kotha, et al “Rongalite: A Useful Green Reagent in Organic Synthesis” (hereinafter Kotha article) OR Polenov, et al “Mechanism of Decomposition of Sodium Hydroxymethanesulfinate In Aqueous Solution” (hereinafter Polenov article), and further EITHER alone OR optionally further evidenced by Tachibana et al (US 2011/0051387).
Claim 1: ‘942 provides an electroless gold plating bath (liquid/solution) (0009, 0026), comprising at least one source of gold ions (0009, 0010), at least one reducing agent for gold ions (0009, 0015-0016), where the bath can also comprise an ethylenediamine derivative where the derivative can be N, N’-diethylethylenediamine, for example (0009, 0021-0024, note the stabilizing agent, where N,N’-diethylethylenediamine is specifically listed as an option). In ‘942, the pH of the bath can be in the claimed range (note pHs in Table 1, all in claimed range). As well, in ‘’942,  the pH range can also be 5 to about 10 (0029), and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(A) As to using branched alkyl residues of 3-6 carbon atoms for the R1 and R2 such that the ethylenediamine derivative meets the requirements of Formula (I) as claimed, while ‘942 exemplifies N, N’-diethylethylenediamine, it also allows other stabilizer agents to be used of formula 1 (0020-0024), and (1) in the formula 1 of ‘942 it is indicated and exemplified that R3-R6 can be H, and R1 and R2 (corresponding to applicant’s R1 and R2) can specifically be branched alkyl groups such as isopropyl, isobutyl with 3 or 4 carbons each, and thus it would be understood that the claimed 


(C)(1) Using Kotha article as evidence: Kotha article evidences that rongalite (formaldehyde sodium sulfoxylate) was found to decompose in aqueous solution at 80 degrees C to produce formaldehyde among other compounds (page 1650).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘942 to optimize the plating bath temperature from the range given, giving a temperature of 80 degrees C for use, for example, where In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    Furthermore, at the least, as discussed above, it would have been obvious to optimize the pH range from the range given by ‘942, which would result in values such as 5, 5.5, etc. from the range described for ‘942. As a result, as evidenced by Kotha article, it would be understood that the plating bath, discussed to be aqueous in part (A) above, and containing rongalite, and described as being usable for an extended period (‘942 note 0035 times of plating and repeated use 0036 and also 0017), would be understood to have decomposition of the rongalite giving formaldehyde in the plating bath, or at least be suggested to do so with an expectation of predictably acceptable results, given the known decomposition of rongalite to formaldehyde at this temperature in aqueous solution, and since formaldehyde would be present as an 
(C)(2): Using Polenov article as evidence: Polenov article evidences that Rongalite was found to decompose in aqueous solution at approx. 343 K (approx. 70 degrees C) (page 677), where the pH of such solution for decomposition can start at approx. 8 and continue downwards over time (figure 4).  The decomposition produces formaldehyde among other compounds (pages 676-677). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘942 to optimize the plating bath temperature from the range given, giving a temperature of 70 degrees C for use, for example, where In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    Furthermore, at the least, as discussed above, it would have been obvious to optimize the pH range from the range given by ‘942, which would result in values such as 8, 7.8, etc. from the range described for ‘942 and also note the use of a pH of 8 in the Table 1 after 0038 in ‘942). As a result, as evidenced by Polenov article, it would be understood that the plating bath, discussed to be aqueous in part (A) above, and containing rongalite, and described as being usable for an extended period (‘942 not 0035 times of plating and repeated use 0036 and also 0017), it would be understood to have decomposition of the rongalite giving formaldehyde in the plating bath, or at least be suggested to do so with an expectation of predictably acceptable results, given the known decomposition of rongalite to formaldehyde at this temperature in aqueous solution, and since formaldehyde would be present as an aliphatic aldehyde, it would be understood to provide a reducing agent of formaldehyde present to the extent claimed.
Furthermore, optionally using Tachibana, Tachibana evidences that for gold electroless plating with a gold cyanide compound such as gold potassium cyanide or gold sodium cyanide, the reducing agent can be a aliphatic saturated aldehyde such as formaldehyde at a plating bath temperature of 40-90 degrees C(0117-0122).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by providing the plating bath of ‘942 with rongalite and a temperature of 70 or 80 degrees C, that the decomposition to formaldehyde would be considered to provide a predictably acceptable plating as evidenced by Tachibana as formaldehyde along the rongalite of ‘942 would be a known reducing agent for similar gold cynanide compounds.
(D) As to the molar ratio of reducing agent (formaldehyde) to plating enhancer, ‘942 provides that the reducing agent amount can be 0.001 to 1 mol/l (0017), and the enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) amount can be 0.002 to 1 mol/l (0025). Furthermore, as to the amount of formaldehyde present, noting the formula of rongalite as evidence by Kotha article (Na+HOCH2SO2-.2H2O, page 1650) or Polenov article (HCOH2SO2Na-2H2O, page 677) and the break up to sodium sulfite, sodium sulfide, formaldehyde, and water and liberate sulfur dioxide and hydrogen sulfide (page 1650, when using Kotha article) and when using Polenov article noting the breakup into formaldehyde and other materials (page 676), it would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to determine the amount of formaldehyde and other materials resulting from the decomposition of the rongalite (at least at a specific time) and that this would be a percentage of the rongalite based on the formed materials, and the amount enhancer to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided an example as to the ratio, but the showing is not commensurate in scope to what is claimed, with only testing one enhancer compound, and also not showing the benefits for the specific 0.8 to 3 range, discussing only 1-2 to 1.  Therefore, a showing of criticality are required by MPEP 716.02(d) is not made.
Claim 3: When using the branched alkyl residues of ‘942 as discussed above for claim 1, R1 and R2 can be the same and (0021-0023), and it would have been obvious to select from the materials indicated, giving a selection of R1 and R2 as claimed.
Claim 4: When using the branched alkyl residues as discussed of ‘942 discussed for claim 1  and 2 above, there would be no amino or hydroxyl moieties in the alkyl groups for R1 and R2.
Claim 5: As to using iso-propyl (isopropyl) for R1 and R2, isopropyl would be indicated as an option for R1 and R2 (0021-0023).  Applicant has argued that branched groups/isopropyl would be shown in the Examples to provide superior results, but as discussed for claim 1 above, a showing commensurate is scope with what is claimed has not been made.
Claim 6: the concentration of the plating enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) can be 0.002 to 1 mol/l (0025), in the claimed range, and alternatively, it further would have been obvious to optimize within the range, giving a value in the claimed range. In the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7: Furthermore, as to the concentration of plating enhancer of 10-100 mmol/L, in ‘942,  the concentration of the plating enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) can be 0.002 to 1 mol/l (0025), overlapping the claimed range and it further would have been obvious to optimize within the range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 11: In ’942, the amount of gold can be 0.002 to 0.05 mol/l (0011), which given a mol. weight of gold of about 197 g/mol (the Examiner takes Official Notice that this would be the mol. weight of gold, as applicant has not traversed this position from the Office Action of May 19, 2020 it is understood to be agreed to), would give about 0.39 to 9.85 g/l, in the claimed range.
Claim 12: In ‘942, the gold plating bath can further contain a complexing agent that can be a carboxylic acid such as ethylenediaminetetraacetic acid (EDTA) (0009, 0013).
Claim 13: ‘942 further provides plating with the plating bath as discussed for claim 1 above, where a substrate (plated object) would be provided and at least a portion of the surface of the substrate would be contacted with the plating bath, and thereby depositing a gold layer onto the at least a portion of the surface of the substrate (0026, 0030, 0033-0036).
.

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘942 as evidenced by EITHER Kotha article OR Polenov article, EITHER alone OR further as evidenced by Tachibana as applied to claims 1, 3-7 and 11-14 above, and further specifically as evidenced by Polenov article.
Claim 10:  in ‘942 pH of the bath can be in the claimed range (note pHs in Table 1, all in claimed range). As well, in ‘’942,  the pH range can also be 5 to about 10 (0029), and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
When using Polenov article alone as the evidentiary reference, Polenov article shows how the pH range can start at approx. 8  for decomposition and decomposition also occur as the solution passes through pHs down to 6 (figure 4).  Therefore, it would be understood from the evidence of Polenov article that the decomposition of the rongalite occurs in the pHs in the claimed range.  
When using Kotha article and further as evidenced by Polenov article, Kotha article describes that the rongalite decomposes, but also has maximum stability at pH 6-9.  However, Kotha article does not specifically state that decomposition does not occur at this range. Polenov article shows how the pH range can start at approx. 8  for decomposition and decomposition also occur as the solution passes through pHs down 

The Examiner notes page 1 of the PubChem description of N, N’-diethylethylenediamine as indicating the formula of this compound.  The Examiner notes page 1 of the ChemicalBook description of N, N’-bis(3-aminopropyl)ethylenediamine as indicating the formula of this compound. The Examiner notes Iacovangelo (US 4978559) noting the conventional use of water as the solvent/prevailing liquid medium for an electroless gold plating bath with water soluble gold compounds (abstract, column 5, lines 10-25).

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered. 
(A) As to the rejections using ‘942 as the primary reference, applicant argues that rongalite is mentioned only as an example of compound (iii) reducing agent which is an acid containing the chalcogen element of the oxidation number 2-4, where in other words, the reduction of the gold takes place by oxidation of chalogen (meaning sulfur) of oxidation stage 2-4 to a higher oxidation stage, and rongalite is merely mentioned as one example of such a sulfur containing acid, and there is no disclosure, not even implicitly, of formaldehyde working as a reducing agent.  It is argued that the Examiner has attempted to broaden this disclosure by using the name formaldehyde sodium sulfoxylate (a name describing a compound from which rongalite is prepared) and arbitrarily cited alleged prior which supports this argument and according to which rongalite easily decomposes to its educt (formaldehyde and other compounds).  It is 
The Examiner has reviewed these arguments, however, the rejection is maintained. While rongalite/formaldehyde sodium sulfoxylate is one of the listed possible reducing agents that can be used in ‘942, this still means that it is a specifically taught reducing agent to use in the process, and thus it would be a taught embodiment of ‘942 to use rongalite.  Furthermore, while ‘942 describes reduction as taking place using an acid containing the chalcogen element of oxidation number 2-4, the Examiner, including with the evidentiary references and the optional reference to Tachibana, has indicted why decomposition of the rongalite would be understood to be provided or suggested to be provided, giving formaldehyde in the plating bath that would also additionally act as a reducing agent.  Note that as worded in the claims, note claim 1, with the bath “comprising at least one source of gold ions and as least one reducing agent . . .” where the listed reducing agent is the listed aldehyde material, the broad 
Furthermore, as to the pH of 5-9, the Examiner remains of the position that as to ‘942 not indicating that the pH range used when using Rongalite as a reducing agent, ‘942 indicates Rongalite as a reducing agent (0016) and pH can be 5 to about 10 (or 3 to about 12) (0029), and therefore, it would be understood that such pH can be used when Rongalite is the reducing agent as there is no indication of limitation of pH for specific reducing agents.  This limitation does not come from applicant’s own specification but from the teaching of ‘942 and materials and ranges of ‘942.  Additionally, when using Polenov article, Polenov article would indicate how Rongalite would decompose starting at pH of approximately 8 and moving through to pH of 6 (note Figure 4) where it describes decomposition to formaldehyde (page 676), and therefore it would further be understood that Rongalite would decompose within the pH ranges claimed, including 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718